Citation Nr: 1727298	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to August 1980 and from March 1983 to June 2003. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's November 2005 claim for service connection for a low back disability.  See November 2005 Statement in Support of Claim (VA Form 21-4138) (received by VA on November 10, 2005); November 2006 Rating Decision.  

In a March 2007 statement, the Veteran indicated that he disagreed with the denial of his claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal); 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015) (reflecting VA's amended rule requiring that notices of disagreement filed on or after March 24, 2015 be submitted on specific forms prescribed by the Secretary); 38 C.F.R. § 20.201 (2014) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).

A subsequent November 2007 rating decision, as well as the May 2010 statement of the case (SOC), confirmed and continued the RO's previous denial of service connection for a low back condition, and the Veteran perfected his appeal as to that issue by a May 2010 Substantive Appeal (VA Form 9).

In January 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of that hearing is of record. 



FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran's lumbar spine disability was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a disability of the lumbar spine, which he contends was incurred during his active duty service.  Specifically, the Veteran maintains that he sustained an injury to his low back during his active service, the symptoms of which continued to progress during his active service and in the years following his discharge.  

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 


Here, VA and private treatment records dated throughout the pendency of the claim reflect a current lumbar spine pathology, including diagnoses of degenerative disc disease, disc herniation, spondylosis of the lumbar spine, and L5-S1 annular tear.  See, e.g., February 2017 Physician's Questionnaire from M.W.M., M.D. (reflecting diagnoses of "degenerative disc [disease] and disc herniation / bulge" and noting that a recent MRI confirmed the presence of "neural foraminal narrowing"); March 2016 Imaging Consultation Report from Concord Imaging (reflecting "small disc bulges at L3/L4 and L4/L5 which, along with facet hypertrophy contribute to mild bilateral neural foraminal narrowing" and noting the presence of "mild diffuse disc bulge with annular tear at L5/S1"); February 2016 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) (diagnosing "spondylosis of the lumbar spine, with posterior spinal fusion t at l5/s1 with small annular tear at L5/S1"); August 2015 VA Radiological Report (reflecting that an X-ray of the lumbosacral spine revealed "[d]egenerative changes of the lumbar spine most pronounced at L5-S1 and also involving the visualized thoracic spine"); October 2007 Clinical Evaluation Note from Dr. G.R.M. (diagnosing "[d]egenerative changes: present at: L4-5, L5-S1" as well as "an annular tear at L5-S1").  Thus, a current lumbar spine disorder is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

The Veteran's service treatment records (STRs) confirm a low back injury in February 2001, diagnosed at the time as "myalgia."  See February 2001 Health Center Clinic Note (noting that the Veteran injured his back in a fall and diagnosing myalgia).  Additionally, in his February 2002 separation report of medical history, the Veteran reported experiencing recurrent back pain and noted that he "injured [his] back in 2000, [and] since then [he] ha[s] pain in lower back."  See February 2002 Report of Medical History.

Additionally, the Board notes that Veteran is competent to report the onset of low back symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing lumbar spine symptoms during and since his active service, as the onset, frequency, and duration of such symptoms as pain, weakness, and impaired range of motion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing lumbar spine pathology during and since his active service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran's assertions concerning his in-service injury and subsequent orthopedic symptomatology are bolstered by medical records relating his current low back symptomatology to his in-service injury.  See, e.g., May 2006 Letter from P.W.M., D.C. (reflecting the Veteran's report of the onset of low back problems following an in-service injury); October 2007 Clinical Evaluation Note from Dr. G.R.M. (determining that the Veteran's low back pathology "started approximately 7 years ago [during his active military service] following a hard fall on an angled icy driveway"; noting that, "[p]rior to his fall while on active duty he had no back symptoms ever"; reporting that, "[s]ubsequent to that fall he has never been asymptomatic"; and attributing the entirety of the Veteran's low back pathology to "[t]he effects of that [in-service] injury[, which] continue to linger on an intermittent basis"); May 2010 VA Physician Note (finding that "it is obvious that [the Veteran's low back pain] is related to his service"); August 2015 VA Chiropractic Consultation Report (noting that the Veteran's low back symptoms had their onset during his active duty following a fall); See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Veteran's credible report of a continuity of low back symptomatology during and since his active service suggests a link between his current disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Moreover, the Veteran's private treating physician, Dr. M.W.M., submitted a February 2017 etiological opinion diagnosing degenerative pathologies of his lumbar spine and finding that the conditions affecting his low back represented the progression of his in service low back injury.  See February 2017 Physician's Questionnaire from M.W.M., M.D. (opining that the Veteran's back pathology is likely due to his "[i]nitial injury noted [in service] in 2001").  In so finding, Dr. M.W.M. noted that, in the years since his discharge, the Veteran has undergone continued physical therapy for his low back.  Additionally, Dr. M.W.M found that the disorder currently affecting the Veteran's lumbar spine was primarily degenerative in nature and therefore was "consistent with initial injury origin."  See id.  

The Board finds Dr. M.W.M.'s February 2017 opinion to be especially probative as it is underpinned by sufficient rationale, specifically that the injuries incurred by the Veteran as the result of his asserted in-service fall resulted in an orthopedic pathology that eventually developed into his current lumbar spine conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Additionally, this opinion was based on the private physician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but that it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).


The Board acknowledges that there is negative etiological opinion evidence of record in the form of February 2016 VA examination report and opinion.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's competent and credible lay assertions of onset and continuity of symptomatology, and the medical evidence from both VA and private treatment providers relating his back disorder to his in-service injury.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Additionally, the February 2016 VA examiner based the negative opinion primarily upon the "time gap between discharge from active duty and the evidence of date when the diagnosis of current claimed condition was established."  See February 2016 VA Medical Opinion DBQ.  But see Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl, 21 Vet. App. at 124; Nieves- Rodriguez, 22 Vet. App. at 302.  Accordingly, the VA examiner's opinion improperly relied merely on the absence of corroborating medical evidence without addressing competent evidence that the Veteran's currently diagnosed lumbar spine condition was related to an in-service injury. See Dalton, 21 Vet. App. at 39-40.  

Additionally, in basing the negative opinion on the "time gap" from discharge to diagnosis, the VA examiner failed to account for the medical evidence reflecting that the Veteran sought treatment for his low back symptoms as early as July 2004, a mere 18 months after he separated from active duty.  See July 2004 Chronological Record of Medical Care (reflecting that the Veteran sought treatment for an episode of acute back pain).  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Thus, in light of the foregoing, the February 2016 VA examination report does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Board also notes that in a May 2006 report, a VA physician's assistant classified the Veteran's low back pathology as a "[c]ongenital/developmental variant."  See May 2006 VA Orthopedic Compensation and Pension Examination Report.  However, no other treatment provider, VA or otherwise, echoed this finding or indicated in any way that the Veteran's low back pathology was attributable to a congenital or developmental condition.  Neither is there any evidence of any low back problems prior to service.  In fact, as discussed in detail above, several of the Veteran's private treatment providers explicitly found the Veteran's back condition to be "degenerative" in nature and both VA and private clinicians related the Veteran's condition to his in-service injury.  Accordingly, the determination of the May 2006 VA physician's assistant is clearly outweighed by the subsequent medical evidence of record.

In sum, the Veteran has currently diagnosed lumbar spine pathology.  Moreover, he has competently and credibly described experiencing in-service lumbar spine symptoms, which have continued to the present.  See Duenas, 18 Vet. App. 512.  And his competent and credible statements are supported by weight of the medical evidence of record, including in particular the February 2017 private opinion by Dr. M.W.M., which provides a medically sound basis to attribute his currently diagnosed lumbar spine disorder to that symptomatology.  See id.  See also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 1313.


Accordingly, the Board finds that the evidence for and against these claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a lumbar spine disability is granted.  


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


